

SUBORDINATION AND INTERCREDITOR AGREEMENT
 
THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”) dated November
30, 2010 (the “Closing Date”), is by and among Valley Anesthesia Educational
Programs, Inc., an Iowa corporation (together with its successors and assigns
who may hold Subordinated Debt from time to time, collectively, “Subordinated
Lender” or “Valley Seller”), Valley Anesthesia, Inc., a Delaware corporation
(“Borrower”), and Deerpath Funding, LP, a Delaware limited partnership
(“Deerpath” or “Agent” and, collectively with Deerpath and any other Lenders and
their respective successors or assigns who may hold Senior Debt from time to
time, “Senior Lender”).
 
RECITALS:
 
A.          Borrower and Senior Lender are parties to that certain Loan
Agreement dated the date hereof (as amended, supplemented or restated from time
to time, the “Senior Loan Agreement”), by and among Oak Tree Educational
Partners, Inc., a Delaware corporation formerly known as Florham Consulting
Corp., Borrower and their respective subsidiaries, current and future, as
borrowers, Deerpath and the other lenders from time to time party thereto, as
lenders (the “Lenders”), and Deerpath, as administrative agent and collateral
agent for itself and the other lenders, pursuant to which Senior Lender has
agreed to make the Term Loan (as defined in the Senior Loan Agreement) to
Borrower.
 
B.          Borrower and Subordinated Lender are parties to that certain
Agreement of Purchase of Assets dated August 20, 2009 (the “Purchase
Agreement”), pursuant to which, among other things, Borrower purchased and
acquired all of the Purchased Assets (as defined in the Purchase Agreement)
subject to the terms and conditions set forth therein.
 
C.          Pursuant to the Purchase Agreement, Subordinated Lender agreed to
finance a portion of the purchase price under the Purchase Agreement, and
Borrower executed and delivered that certain Six Year Term Note dated as of
August 20, 2009, made payable to Subordinated Lender in the initial principal
amount of $2,000,000 (as amended, supplemented, replaced or restated from time
to time, the “Subordinated Note”).
 
D.          In connection with this Agreement, Borrower and its affiliates and
Subordinated Lender are entering into that certain Amended and Restated Security
Agreement dated as of the date hereof (as amended, supplemented, replaced or
restated from time to time, the “Subordinated Security Agreement”), which amends
and restates in its entirety the Security Agreement dated as of August 20, 2009,
entered into by Borrower and Subordinated Lender in connection with the
Subordinated Note, and pursuant to which Borrower granted a security interest in
its assets to Subordinated Lender to secure the Subordinated Note.
 
E.           As an inducement and a condition to Senior Lender entering into the
Senior Loan Agreement with Borrower, Senior Lender has required that
Subordinated Lender and Borrower enter into this Agreement to subordinate the
rights and remedies of Subordinated Lender under the Subordinated Debt Documents
to the rights and remedies of Senior Lender under the Senior Debt Documents.

 
 

--------------------------------------------------------------------------------

 
 
AGREEMENTS:
 
In consideration of the mutual covenants and promises of this Agreement, and for
other consideration, the receipt and adequacy of which are hereby acknowledged,
Borrower, Subordinated Lender, and Senior Lender agree as follows:
 
1.      Definitions As used in this Agreement,
 
Agreement has the meaning set forth in the introductory paragraph hereto.
 
Bankruptcy Code means Title 11 of the United States Code, as amended from time
to time.
 
Borrower has the meaning set forth in the introductory paragraph hereto.
 
Business Day means any day which is not a Saturday, Sunday, or other day on
which commercial banks in Houston, Texas are authorized or obligated to close.
 
Closing Date has the meaning set forth in the introductory paragraph hereto.
 
Collateral has the meaning set forth in the Senior Loan Agreement.
 
Debt means (without duplication), for any Person, (a) all obligations required
by GAAP to be classified upon such Person’s balance sheet as liabilities, (b)
liabilities to the extent secured (or for which and to the extent the holder of
the Debt has an existing Right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, (c) capital
leases and other obligations that have been (or under GAAP should be)
capitalized for financial reporting purposes, and (d) all guaranties,
endorsements, and other contingent liabilities with respect to Debt or
obligations of others.
 
Debtor Relief Laws means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, fraudulent transfer, moratorium,
rearrangement, receivership, insolvency, reorganization, suspension of payments,
or similar Laws in effect from time to time affecting the Rights of creditors
generally, as in effect from time to time and as hereafter amended.
 
Default means a default or event of default (after any applicable grace period)
under the Senior Debt Documents or the Subordinated Debt Documents, as
applicable.
 
GAAP means generally accepted accounting principles in the United States set out
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 
 

--------------------------------------------------------------------------------

 
 
Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government and includes a
private mediation or arbitration board or panel.
 
Laws means all applicable present and future federal, state, local and foreign
statutes, laws, treaties, ordinances, rules, regulations, orders, writs,
injunctions, decrees, judgments, and the terms of any license or permit issued
by any Governmental Authority.
 
Lenders has the meaning set forth in the Recitals.
 
Lien means any lien, mortgage, security interest, collateral assignment, pledge,
assignment, charge, title retention agreement, or encumbrance of any kind, and
any other Right of or arrangement with any creditor (whether based on common
law, constitutional provision, statute or contract) to have its claim satisfied
out of any property or assets, or their proceeds, before the claims of general
creditors of the owner of the property or assets.
 
Obligation has the meaning set forth in the Senior Loan Agreement.
 
Payment Blockage Notice means a written notice from Senior Lender to Borrower
and Subordinated Lender that a Default exists under the Senior Debt Documents
and that Senior Lender is invoking a Payment Blockage Period.
 
Payment Blockage Period means the period commencing on the date of a Default
specified in a Payment Blockage Notice and ending on the earliest to occur of
(a) six (6) months following the date of the Payment Blockage Notice, (b) six
(6) months following the date such Payment Blockage Period was deemed to exist
pursuant to Section 4(g), (c) the date on which Subordinated Lender has been
given or receives from Senior Lender (or its representative) written notice that
the Payment Blockage Period has ended, (d) the date on which such Default is
cured (as acknowledged by Senior Lender in writing) or waived in writing by
Senior Lender in accordance with the Senior Debt Documents, or (e) the date, if
any, on which the Senior Debt is paid in full and the Senior Loan Agreement has
been terminated.  A Payment Blockage Period is also deemed to exist during
certain times regardless of whether or not a Payment Blockage Notice has been
issued, as set forth in Section 4(g).
 
Person means any individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, syndicate, Governmental Authority or
other entity or organization.
 
Potential Default means the occurrence of any event or the existence of any
circumstance that would, with the giving of notice or lapse of time or both,
become a Default.
 
Proceeding means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.
 
Purchase Agreement has the meaning set forth in the Recitals.

 
 

--------------------------------------------------------------------------------

 

Purchased Assets has the meaning set forth in the Purchase Agreement.
 
Remedy Blockage Notice means a written notice from Senior Lender to Borrower and
Subordinated Lender invoking a Remedy Blockage Period based on a Default under
the Subordinated Debt Documents.
 
Remedy Blockage Period means the period commencing on the date of a Default
specified in a Remedy Blockage Notice and ending on the earliest to occur of (a)
six (6) months following the date of the Remedy Blockage Notice, (b) six (6)
months following the date such Remedy Blockage Period was deemed to exist
pursuant to Section 5(f), (c) the date on which Subordinated Lender receives
from Senior Lender (or its representative) written notice that the Remedy
Blockage Period has ended, (d) the date on which such Default under the
Subordinated Debt Documents is cured or waived (as acknowledged by Subordinated
Lender in writing delivered to Senior Lender and Borrower), or (e) the date, if
any, on which the Senior Debt is paid in full and the Senior Loan Agreement has
been terminated.  A Remedy Blockage Period is also deemed to exist during
certain times regardless of whether or not a Remedy Blockage Notice has been
issued, as set forth in Section 5(f).
 
Reorganization Subordinated Securities means any debt or equity securities of
Borrower or any other Person that are distributed to Subordinated Lender in
respect of the Subordinated Debt owing to Subordinated Lender pursuant to a
confirmed plan of reorganization.
 
Right or Rights means rights, remedies, powers, privileges and benefits.
 
Senior Debt means and, solely for purposes of this Agreement, shall be limited
to the sum of (a) a maximum of $10,000,000 in principal amount of the
“Obligation” under and as defined in the Senior Loan Agreement (or such lesser
amount as may constitute the Obligation), plus (b) all interest, fees and
expenses payable to the Senior Lender with respect such $10,000,000 maximum
principal amount of the Obligation, now or hereafter owing by Borrower to Senior
Lender.  For purposes of this Agreement, any and all payments, credits, or
offsets under or on account of any Obligation of the Borrowers under the Senior
Debt Documents shall be deemed to be applied first to Senior Debt, as defined
herein.
 
Senior Debt Documents means the Senior Loan Agreement and all “Loan Documents”
(as defined in the Senior Loan Agreement) and all notes, security documents,
guaranties, and other documents executed in connection with the Senior Loan
Agreement.
 
Senior Lender has the meaning set forth in the introductory paragraph hereto.
 
Senior Loan Agreement has the meaning set forth in the Recitals.
 
Senior Secured Credit Facility means and includes any Debt of Borrower,
including but not limited to Debt which has refinanced, renewed, replaced or
extended all or any portion of the Senior Debt or a commercial bank credit
facility entered into after the date hereof, which was given senior secured
status and approved by Senior Lender.
 
Senior Secured Lender means the lender or lenders under, or the holder or
holders of, any Senior Secured Credit Facility.

 
 

--------------------------------------------------------------------------------

 

Senior Secured Subordination Agreement has the meaning set forth in Section
11(a).
 
Subordinated Debt means all principal, interest (including interest accrued
after the commencement of any Proceeding), Valley Earn-Out Payments, fees,
expenses and other payments and obligations now or hereafter owing under or in
respect of the Subordinated Debt Documents.
 
Subordinated Debt Documents means (a) the Subordinated Note and any other
promissory note issued by Borrower in exchange for or replacement of the
Subordinated Note, (b) the Subordinated Security Agreement, (c) Sections 1.02(c)
and 1.02(d) of the Purchase Agreement and (d) subject to Section 8, (i) any loan
agreement, security agreement, guaranty or other agreement or instrument now or
hereafter entered into in connection therewith, and (ii) any amendments or
modifications to any of the foregoing.
 
Subordinated Lender has the meaning set forth in the introductory paragraph
hereto.
 
Subordinated Note has the meaning set forth in the Recitals.
 
Subordinated Security Agreement has the meaning set forth in the Recitals.
 
Valley Earn-Out Payments means the earn-out payments required to be made by
Subordinated Lender to the Valley Seller pursuant to Sections 1.02(c) and
1.02(d) of the Purchase Agreement.
 
Valley Permitted Payments has the meaning set forth in the Senior Loan
Agreement.
 
2.      Subordination.
 
(a)         The Subordinated Debt, the Subordinated Debt Documents and all of
Subordinated Lender’s Rights thereunder are expressly subordinate and junior to
the Senior Debt, the Senior Debt Documents (to the extent of the Senior Debt
defined herein) and all of Senior Lender’s Rights (to the extent of the Senior
Debt defined herein) thereunder.  For purposes of this Section 2(a), the term
“subordinate” means that, unless and until the Senior Debt has been paid in full
in cash and all of Senior Lender’s commitments to extend credit under the Senior
Debt Documents have terminated:
 
(i)           the payment of the Subordinated Debt is expressly subordinated to
the prior payment in full in cash of all Senior Debt outstanding from time to
time;
 
(ii)         Subordinated Lender may not demand, receive or accept any payment
in respect of the Subordinated Debt (including, without limitation, scheduled
payments, reimbursement payments, and mandatory and voluntary prepayments);
 
(iii)         Borrower may not make, give or permit  payment of, or on account
of, the Subordinated Debt (including, without limitation, scheduled payments,
reimbursement payments, and mandatory and voluntary prepayments);

 
 

--------------------------------------------------------------------------------

 

(iv)         Borrower and Subordinated Lender will not permit any credit against
or offset of the Subordinated Debt unless approved in advance in writing by
Senior Lender; provided, that, Borrower may exercise its Rights to offset the
Subordinated Note for amounts due to Borrower under the Purchase Agreement; and
 
(v)         subject to the terms of any amendment to this Agreement or any other
subordination agreement entered into pursuant to Section 11, Senior Lender shall
have a first priority Lien on all assets of Borrower to secure the Senior Debt,
and such Lien shall at all times be senior to any Lien granted to Subordinated
Lender to secure the Subordinated Debt.
 
(b)         Subject to the terms of any amendment to this Agreement or any other
subordination agreement entered into pursuant to Section 11, all cash proceeds
from any sale, exchange, casualty, destruction, condemnation, foreclosure, or
other disposition of any assets of Borrower that are subject to a Lien in favor
of Senior Lender or Subordinated Lender shall be applied first to satisfy the
Senior Debt in full, and second to satisfy the Subordinated Debt, and Borrower,
Subordinated Lender and Senior Lender hereby agree to make all necessary
transfers among themselves with respect to such amounts to effect such
application.
 
(c)         Subordinated Lender will hold for the benefit of Senior Lender, and
pay over to Senior Lender, in the form received (with any necessary
endorsements), to be applied to the Senior Debt, any and all monies, dividends
or other assets received in violation of this Section 2, specifically including
any such monies, dividends or other assets received after the commencement of
any Proceeding.
 
(d)         At its option, Senior Lender may take or omit to take any action or
assert any claim with respect to the Senior Debt, or any Person primarily or
secondarily liable thereon, or foreclose or realize upon or enforce any of its
Rights with respect to Borrower’s assets subject to its Lien, without
Subordinated Lender’s consent.
 
(e)         Subject to the terms of any amendment to this Agreement or any other
subordination agreement entered into pursuant to Section 11, Subordinated Lender
may have a subordinated Lien on the Purchased Assets to secure the Subordinated
Debt.  Any Lien in favor of Subordinated Lender shall be fully subordinate to
any and all Liens in favor of Senior Lender which secure the Senior
Debt.  Subordinated Lender and Borrower agree to execute, at Borrower’s sole
cost and expense (including reimbursement of Subordinated Lender’s attorneys’
and consultants’ fees and costs), any and all other instruments reasonably
requested by Senior Lender to further evidence the subordination of the
Subordinated Debt (and the Liens in favor of Subordinated Lender) to the Senior
Debt (and the Liens in favor of Senior Lender) as provided in this Agreement.
 
(f)          Notwithstanding the foregoing to the contrary:
 
(i)           if no Payment Blockage Period is in effect, Borrower may make or
pay when due and payable, and Subordinated Lender may accept or receive:
 
(A)           regularly scheduled required payments (but not mandatory or
voluntary prepayments except with the prior written consent of Senior Lender) of
principal and interest under the Subordinated Debt, as set forth in the
Subordinated Debt Documents;

 
 

--------------------------------------------------------------------------------

 

(B)           payments to reimburse Subordinated Lender, as provided for herein
or in the Subordinated Debt Documents;
 
(C)           Valley Permitted Payments, as, when and to the extent permitted
under the Senior Loan Agreement; and
 
(D)           Valley Earn-Out Payments, as, when and to the extent earned and
due and payable under the Purchase Agreement.
 
(ii)          if a Payment Blockage Period is in effect, Borrower may not make
or pay, and Subordinated Lender may not accept or receive, any payment or
reimbursement of any nature in respect of the Subordinated Debt, or any offsets
against the principal and interest of the Subordinated Debt, until the Payment
Blockage Period ends; provided, that, Borrower may exercise its Rights to offset
the Subordinated Note for amounts due to Borrower under the Purchase Agreement.
 
3.      Notices of Default or Potential Default.
 
(a)         Borrower is required to give immediate written notice to Senior
Lender and Subordinated Lender as soon as it becomes aware of a Default or a
Potential Default under the Senior Debt Documents or the Subordinated Debt
Documents.
 
(b)         Senior Lender shall give written notice to Subordinated Lender of
any Default under the Senior Debt Documents, promptly after it becomes aware of
such Default; provided, that, the failure of Senior Lender to give such notice
shall not (i) result in a waiver of any of its Rights under this Agreement or
the Senior Debt Documents, (ii) result in any liability to any party to this
Agreement, or (iii) limit or alter the effect of Section 4(g) of this Agreement.
 
(c)         Subordinated Lender shall give written notice to Senior Lender of
any Default under the Subordinated Debt Documents, promptly after it becomes
aware of such Default; provided, that the failure of Subordinated Lender to give
such notice shall not (i) result in a waiver of any of its Rights under this
Agreement or the Subordinated Debt Documents, (ii) result in any liability to
any party to this Agreement, or (iii) limit or alter the effect of Section 5(f)
of this Agreement.
 
4.      Payment Blockage Period.
 
(a)         Senior Lender may issue a Payment Blockage Notice if a Default
exists under the Senior Debt Documents.
 
(b)         Senior Lender may issue any number of Payment Blockage Notices in
respect of a Default under the Senior Debt Documents.
 
(c)         Senior Lender may not issue a new Payment Blockage Notice during an
existing Payment Blockage Period.

 
 

--------------------------------------------------------------------------------

 

(d)         Senior Lender is not obligated to send a Payment Blockage Notice
upon the occurrence of a Default under the Senior Debt Documents, and Senior
Lender may send a notice of Default without invoking a Payment Blockage Period.
 
(e)         Once a Payment Blockage Period ends, to the extent permitted by
Section 2, Borrower may resume making, and Subordinated Lender may receive,
regularly scheduled principal and interest payments (but not mandatory or
voluntary prepayments except with the prior written consent of Senior Lender) in
respect of the Subordinated Debt (including, without limitation, those payments
that were suspended during the Payment Blockage Period) when due and payable,
together with any outstanding and past due interest payments, all as set forth
in the Subordinated Debt Documents; provided, that such payments do not create a
Default under the Senior Debt Documents.
 
(f)          4(f) Notwithstanding anything to the contrary in the Subordinated
Debt Documents and except as provided below, during a Payment Blockage Period,
the failure of Borrower to make any payment due in respect of the Subordinated
Debt as a result of the effect of this Agrement may not be the sole basis for
Subordinated Lender’s right, prior to the expiration of the Payment Blockage
Period, to (i) declare a Default under the Subordinated Note or any other
Subordinated Debt Document, and such failure to make a payment during the
Payment Blockage Period shall not constitute a Default under the Subordinated
Note or any other Subordinated Debt Document, or (ii) receive a penalty or
default rate of interest under the Subordinated Debt Documents; provided,
however, that following the expiration or termination of the Payment Blockage
Period, all accrued and unpaid payments due under the Subordinated Note or any
other Subordinated Debt Documents that have not been paid during the applicable
Payment Blockage Period shall be paid in full within thirty (30) days following
the expiration or termination of such Payment Blockage Period, unless and to the
extent that any such payment would result in a Default under the Senior Debt
Documents; and provided, further that if Borrower fails to make such payments in
full within thirty (30) days following the expiration or termination of such
Payment Blockage Period, even if any such payment would have resulted in a
Default under the Senior Debt Documents, then Subordinated Lender shall have the
right thereafter to (i) declare a Default under the Subordinated Note and/or any
other Subordinated Debt Document, and (ii) receive a penalty or default rate of
interest under the Subordinated Debt Documents pursuant to the terms thereof.
 
(g)         A Payment Blockage Period shall be deemed to exist (regardless of
whether or not a Payment Blockage Notice has been issued) with respect to any
Default under the Senior Debt Documents for a period of thirty (30) Business
Days after the occurrence of such Default, and such Payment Blockage Period will
continue in effect after such thirty (30) Business Day period if Senior Lender
delivers a Payment Blockage Notice to Subordinated Lender.

 
 

--------------------------------------------------------------------------------

 
 
5.      Remedy Blockage Period.
 
(a)         Except as permitted by Section 7, during a Remedy Blockage Period,
Subordinated Lender may not do any of the following:  (i) demand, sue for or
take from or on behalf of Borrower, by set-off (other than by exercise of
Borrower’s Rights to offset the Subordinated Note for amounts due to Borrower
under the Purchase Agreement) or in any other manner any moneys which may then
or thereafter be owing by Borrower in respect of the Subordinated Debt, (ii)
commence, or join with any Person in commencing, any suit, action or proceeding
against Borrower (A) to enforce payment of or to collect all or any portion of
the Subordinated Debt, or (B) to commence judicial enforcement of any of its
Rights under the Subordinated Debt Documents or applicable Law, (iii) accelerate
the principal of or interest on or any other amount under the Subordinated Debt,
(iv) commence, or join with any Person in commencing, against Borrower or any of
its property a Proceeding under any Debtor Relief Law, or (v) assert or attempt
to enforce any Liens or any other pre-judgment or post-judgment Liens or assert
any Rights in the assets of Borrower, or otherwise foreclose or realize upon any
of the assets of Borrower
 
(b)         Senior Lender may issue a Remedy Blockage Notice if a Default exists
under the Subordinated Debt Documents.
 
(c)         Senior Lender may issue any number of Remedy Blockage Notices in
accordance with the provisions of this Section 5.
 
(d)         Senior Lender may not issue a Remedy Blockage Notice during a Remedy
Blockage Period.
 
(e)         Senior Lender may not issue a Remedy Blockage Notice, nor shall a
Remedy Blockage Period be deemed to exist under Section 5(f), with respect to a
Default under the Subordinated Debt Documents solely as a result of the effect
of this Agreement, including a Default resulting from the failure of Borrower to
make any payment under the Subordinated Note during a Payment Blockage Period.
 
(f)          A Remedy Blockage Period shall be deemed to exist (regardless of
whether or not a Remedy Blockage Notice has been issued) with respect to any
Default under the Subordinated Debt Documents until such time as (i) Senior
Lender has been given written notice from Subordinated Lender specifying such
Default and including the details attendant thereto, and (ii) a period of ten
(10) Business Days has expired from the date of Senior Lender was given  such
notice without Senior Lender delivering a Remedy Blockage Notice to Subordinated
Lender.
 
6.      Waiver and Subrogation.  Subordinated Lender hereby waives and agrees
not to assert against Senior Lender any Rights that a guarantor or surety of any
Debt of Borrower could assert.  Notwithstanding the immediately preceding
sentence, nothing in this Agreement shall cause Subordinated Lender to be deemed
or treated as a guarantor or surety.  Subordinated Lender shall be subrogated,
to the extent of any amounts owing to Subordinated Lender but required to be
paid over to Senior Lender by Subordinated Lender pursuant to the terms of this
Agreement, to all Rights of Senior Lender to receive any payments or
distributions applicable to the Senior Debt; provided, that Subordinated Lender
may not enforce such Rights until all of the Senior Debt has been paid in full
in cash and all of Senior Lender’s commitments to extend credit under the Senior
Debt Documents have terminated.  Subordinated Lender shall have no claim against
Senior Lender for any impairment of any subrogation rights granted to
Subordinated Lender.

 
 

--------------------------------------------------------------------------------

 
 
7.      Debtor Relief Laws and Liquidation.  In the event of any Proceeding
under any Debtor Relief Laws involving Borrower (other than in its capacity as a
creditor or a purchaser of assets):
 
(a)         Subordinated Lender may, and at Senior Lender’s request shall, duly
and promptly execute, verify, deliver and file any claims, proofs of claim, or
other instruments of similar character reasonably necessary to (i) have its
claim allowed, or (ii) accelerate the maturity of and enforce the obligation of
Borrower, in each case with respect to the Subordinated Debt.  Subordinated
Lender hereby irrevocably authorizes, empowers and appoints Senior Lender its
agent and attorney-in-fact, with full power of substitution, to (A) execute,
verify, deliver and file such proofs of claim on behalf of Subordinated Lender
upon the failure of Subordinated Lender promptly to do so (and, in any event,
prior to 15 days before the expiration of the time to file any such proof), and
(B) vote such claim on behalf of Subordinated Lender in any such Proceeding upon
the failure of Subordinated Lender to do so prior to two (2) Business Days
before the expiration of the time to vote any such claim; provided, that Senior
Lender shall have no obligation to execute, verify, deliver or file any such
proof of claim or to vote any such claim.  In the event that Senior Lender votes
any claim in accordance with the authority granted hereby, Subordinated Lender
shall not be entitled to change, rescind or withdraw such vote, and Senior
Lender shall not be liable in any way to Subordinated Lender as a result of such
vote;
 
(b)         Subordinated Lender agrees not to initiate or prosecute, or
encourage any other Person to initiate or prosecute, any claim, action or other
proceeding challenging the enforceability of the Senior Debt, the Senior Debt
Documents or any Liens securing the Senior Debt;
 
(c)         Subordinated Lender agrees not to object on any grounds to (i) any
sale of Collateral agreed to by Senior Lender, (ii) any motion by Senior Lender
for relief from automatic stay or to release any Lien in any such proceeding to
foreclose on, sell or otherwise realize upon the Collateral, (iii) any use of
cash collateral by Borrower under Section 363 of the Bankruptcy Code that is
permitted by Senior Lender, (iv) any borrowing by Borrower from Senior Lender,
or (v) any grant of a Lien by any Person in favor of Senior Lender (or any agent
therefore) under Section 364 of the Bankruptcy Code;

 
 

--------------------------------------------------------------------------------

 

(d)         upon any distribution to creditors of Borrower in a liquidation or
dissolution of Borrower, (i) Senior Lender will be entitled to receive payment
in full in cash of all amounts payable under or in respect of the Senior Debt
(including interest accrued after the commencement of such Proceeding) before
Subordinated Lender will be entitled to receive from Borrower or its assets any
payment under or in respect of the Subordinated Debt, (ii) until Senior Lender
has received such payment in full in cash, any distribution from Borrower or its
assets to which Subordinated Lender would otherwise be entitled shall be made to
Senior Lender (or one or more trustees or representatives acting on its behalf),
and Subordinated Lender irrevocably authorizes, empowers and directs all
receivers, trustees, liquidators, custodians, conservators and others having
authority in the premises to effect all such payments and distributions, and
Subordinated Lender also irrevocably authorizes, empowers and directs Senior
Lender to demand, sue for, collect and receive every such payment or
distribution; provided, however, that in any such distribution to creditors
Subordinated Lender shall be entitled to receive indebtedness of Borrower
subordinated upon terms substantially identical to the terms hereof, and (iii)
Subordinated Lender agrees to execute and deliver promptly to Senior Lender or
its representative such further instruments as Senior Lender may reasonably
request to confirm the authorization referred to in the foregoing clause (ii);
 
(e)         the Senior Debt shall continue to be treated as Senior Debt and the
provisions of this Agreement shall continue to govern the relative Rights and
priorities of Senior Lender and Subordinated Lender even if all or part of the
Senior Debt or the Liens securing the Senior Debt are subordinated, set aside,
avoided or disallowed in connection with any such Proceeding unless such
subordination, set aside, avoidance or disallowance is ordered by a court of
competent jurisdiction in a final, non-appealable order based on the bad faith,
gross negligence or willful misconduct of Senior Lender, and this Agreement
shall be reinstated if at any time any payment of any of the Senior Debt is
rescinded or must otherwise be returned to Borrower or any trustee by any holder
of Senior Debt or any representative of such holder other than in connection
with any subordination, set aside, avoidance or disallowance ordered by a court
of competent jurisdiction in a final, non-appealable order based on the bad
faith, gross negligence or willful misconduct of Senior Lender; and
 
(f)          notwithstanding anything in this Agreement to the contrary, in any
such Proceeding Subordinated Lender may receive and retain Reorganization
Subordinated Securities if (i) Subordinated Lender and Senior Lender shall have
entered into such supplements to or modifications of this Agreement as Senior
Lender may reasonably request to reflect the continued subordination of the
Reorganization Subordinated Securities to the Senior Debt (or notes or other
securities issued in substitution of all or a portion of the Senior Debt) to the
same extent as provided herein, (ii) such Reorganization Subordinated Securities
do not have the benefit of any obligation of any Person (whether as issuer,
guarantor or otherwise) unless the Senior Debt has at least the same benefit of
such obligation of such Person, and (iii) such Reorganization Subordinated
Securities do not have any terms, and are not subject to or entitled to the
benefit of any agreement or instrument that has terms, that are more burdensome
to the issuer of or other obligor on such debt or equity securities than are the
terms of the Senior Debt.
 
8.      Restrictions on Subordinated Debt.  Until the Senior Debt is paid in
full in cash and all of Senior Lender’s commitments to extend credit under the
Senior Debt Documents have terminated, Subordinated Lender may not, without
Senior Lender’s prior written consent, amend, modify, or supplement the
Subordinated Debt Documents to (a) create additional Subordinated Debt by
extending credit under the Subordinated Debt Documents, or otherwise increase
the outstanding principal amount of the Subordinated Debt, (b) shorten the final
maturity or accelerate any scheduled amortization or other required payments of
principal or interest under the Subordinated Debt, (c) add new covenants or make
the existing covenants, if any, more restrictive, or (d) increase the rate of
interest charged on the Subordinated Debt.

 
 

--------------------------------------------------------------------------------

 
 
9.      Additional Agreements; Modifications of Senior Debt Documents.
 
(a)         The Rights set forth in this Agreement of Senior Lender as against
Subordinated Lender shall remain in full force and effect without regard to, and
shall not be impaired by: (i) any act or failure to act on the part of Borrower;
(ii) any extension or indulgence in respect of any payment or prepayment of the
Senior Debt or any part therefor in respect of any other amount payable to
Senior Lender; (iii) any exercise or non-exercise by Senior Lender of any Right
under or in respect of any Senior Debt or any waiver of any such Right or any
default in respect of any Senior Debt, (iv) any dealing with or action against
any collateral securing any Senior Debt or any receipt by Senior Lender of any
security, (v) any failure by Senior Lender to properly perfect, or any avoidance
by a court or lapse of, any a security interest in any security for the payment
of any Senior Debt, (vi) any merger or consolidation of Borrower with or into
any of its affiliates or subsidiaries or with or into any other Person, (vii)
any sale of capital stock or reorganization of Borrower or any other “change in
control” transaction involving Borrower; (viii) any transfer of any or all of
Borrower’s property and assets to any other Person; or (ix) the absence of any
notice to, or knowledge by, Subordinated Lender of the existence or occurrence
of any of the matters or events set forth in this Agreement.
 
(b)         Without notice to Subordinated Lender and without impairing or
releasing the obligations of Borrower and Subordinated Lender hereunder, Senior
Lender and Borrower may modify the Senior Debt Documents in any way whatsoever,
including, without limitation, to (i) create Senior Debt by extending credit
under the Senior Loan Agreement (up to the maximum principal amount of
$10,000,000); (ii) change the terms of or increase the amount of the Senior Debt
(up to the maximum principal amount of $10,000,000) by increasing, extending,
rearranging, amending, supplementing, or otherwise modifying any instrument or
agreement creating or governing Senior Debt; (iii) sell, exchange, release, or
otherwise deal with any collateral securing any Senior Debt; (iv) release
anyone, including Borrower or any guarantor, liable in any manner for the
payment or collection of any Senior Debt; (v) add covenants or make the existing
covenants more restrictive; and (vi) apply any sums received by Senior Lender,
from whatever source, to the payment of the Senior Debt; provided, however the
terms of the Senior Debt Documents relating to the Valley Permitted Payments
shall not be modified so as to be less favorable to the interests of Valley
Seller than those under the original Senior Debt Documents.
 
10.    Assignment.  Until all of the Senior Debt is paid in full in cash and all
of Senior Lender’s commitments to extend credit under the Senior Debt Documents
have terminated, Subordinated Lender covenants and agrees that it will not sell,
assign, or otherwise transfer or encumber the Subordinated Debt, any part
thereof, or any interest therein, without first obtaining and delivering to
Senior Lender the written consent and agreement of the purchaser, pledgee,
assignee, or transferee of the Subordinated Debt, or the applicable part thereof
or interest therein, to comply with and be subject to all of the terms,
conditions and provisions of this Agreement.  Subordinated Lender may not assign
any of its rights or obligations under this Agreement without the prior written
consent of Senior Lender, which shall not be unreasonably withheld.  Senior
Lender’s Rights under this Agreement may be assigned to or shared in whole or in
part with another lender in connection with any partial or complete assignment,
redemption, refinancing or transfer of the Senior Debt.

 
 

--------------------------------------------------------------------------------

 
 
11.         Future Senior Secured Credit Facility.
 
(a)         Subordinated Lender acknowledges and understands that in all
likelihood, one or more Senior Secured Credit Facilities, as defined herein,
will be entered into by Borrower, and that any Senior Secured Lender thereunder
is intended to participate in and be a third party beneficiary of this
Agreement, and at such time, as to any such Senior Secured Lender:
 
(i)           the Subordinated Debt shall be included and referenced in the
exact same manner as herein (for the benefit of Senior Lender and the Senior
Secured Lender);
 
(ii)          the Senior Debt shall be limited in amount, included and
referenced in the exact same manner as herein (for the benefit of Subordinated
Lender);
 
(iii)         no additional payment blockage, remedy blockage and other Rights
of Senior Lender and covenants of Borrower and Subordinated Lender may be added
to the Rights of Senior Lender and covenants of Borrower and Subordinated Lender
contained herein; and
 
(iv)         this Agreement will be amended and/or the Senior Secured Lender
will require a subordination agreement to be entered into by Senior Lender and
Subordinated Lender (any such amended Agreement or other subordination agreement
that the Senior Secured Lender requires Senior Lender and Subordinated Lender to
enter into, a “Senior Secured Subordination Agreement”); provided, however, that
the terms of such Senior Secured Subordination Agreement shall not, in the
aggregate, be less favorable to Subordinated Lender than the terms of this
Agreement.
 
(b)         Subordinated Lender hereby agrees to execute and deliver a Senior
Secured Subordination Agreement, as described in subsection (a) above, in
conjunction with any and all future Senior Secured Credit Facilities entered
into by Borrower
 
12.         Payments.  Subject to Section 2(f) of this Agreement, the Senior
Debt shall be paid in full in cash and the Senior Loan Agreement terminated
before any payment or distribution shall be made on account of any Subordinated
Debt, and Subordinated Lender will hold for the benefit of Senior Lender and pay
over to Senior Lender, in the form received (with any necessary endorsements),
to be applied to the Senior Debt, any and all moneys, dividends, or other assets
received on account of the Subordinated Debt.
 
13.         Notice.  Unless otherwise provided, any consent, waiver, request,
notice, or other communication under or in connection with this Agreement must
be in writing to be effective and shall be deemed to have been given (a) if by
mail, on the third (3rd) Business Day after it is enclosed in an envelope and
properly addressed, stamped, sealed, certified return receipt requested, and
deposited in the appropriate official postal service, or (b) if by any other
means, when actually delivered.  Until changed by notice pursuant to this
Agreement, the address (and telecopy number) for each party is set forth below
their respective signatures.
 
14.         Successors and Assigns.  This Agreement shall inure to the benefit
of, and shall be binding upon and enforceable against Borrower, Senior Lender
and Subordinated Lender and (to the extent permitted herein) their respective
successors and assigns.

 
 

--------------------------------------------------------------------------------

 

15.         Amendment.  This Agreement may only be waived, amended, modified, or
terminated by a written agreement signed by the party against whom enforcement
of any such waiver, amendment, modification, or termination is sought.
 
16.         Governing Law.  This Agreement must be construed, and its
performance enforced, under New York law, regardless of the Laws that might
otherwise govern under principles of conflicts of laws.
 
17.         Jurisdiction.  Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in the courts
of the State of New York, in New York County, and the federal courts in the
Southern District of New York.  Each of the parties (a) consents to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding, (b) irrevocably waives, to
the fullest extent permitted by Law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum, (c) will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court, and (d) will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any other
court.  Process in any such suit, action or proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of any
such court.
 
18.         Unenforceable Provisions; Injunctive Relief.
 
(a)         If any part of this Agreement is for any reason found to be
unenforceable, all other portions nevertheless shall remain
enforceable.  However, if the provision held to be unenforceable is a material
part of the Agreement, such unenforceable provision may, to the extent permitted
by Law, be replaced by a clause or provision judicially construed and
interpreted to be as similar in substance and content to the original terms of
such provision as the context would reasonably allow, so that such clause or
provision would thereafter be enforceable.
 
(b)         The parties hereto agree that if Subordinated Lender or Borrower
violates any of the provisions of this Agreement, in addition to any other
remedy available at Law or in equity, Senior Lender will be entitled to seek
specific performance or injunctive relief without posting a bond, or other
security, and without the necessity of proving actual damages.
 
19.         Multiple Counterparts.  This Agreement may be executed and delivered
(including by facsimile or Portable Document Format (pdf) transmission) in one
or more counterparts, all of which will be considered one and the same agreement
and will become effective when one or more counterparts have been signed by each
of the parties and delivered to the other parties.  Facsimile or pdf
transmission of any signed original document or retransmission of any signed
facsimile or pdf transmission will be deemed the same as delivery of an
original.  At the request of any party, the parties will confirm facsimile or
pdf transmission by signing a duplicate original document.

 
 

--------------------------------------------------------------------------------

 

20.         Jury Waiver.  Senior Lender, Subordinated Lender and Borrower hereby
voluntarily, knowingly, irrevocably and unconditionally waive any right to have
a jury participate in resolving any dispute (whether based upon contract, tort
or otherwise) between or among any of Senior Lender, Subordinated Lender and
Borrower arising out of or in any way related to this Agreement or any
relationship between or among any of Senior Lender, Subordinated Lender and
Borrower.  This provision is a material inducement to Senior Lender to provide
the financing under the Senior Loan Agreement.
 
21.         Reinstatement and Termination.
 
(a)         If at any time any payment of the principal of or interest on the
Senior Debt or Subordinated Debt is rescinded or must be restored or returned
upon the insolvency, bankruptcy or reorganization of Borrower or otherwise, the
obligations of Borrower, Senior Lender and Subordinated Lender under this
Agreement, with respect to that payment, shall be reinstated as though the
payment had been due but not made at that time.
 
(b)         Subject to subsection (a) above, this Agreement and all obligations
under this Agreement shall terminate upon the earlier of (i) the repayment in
full in cash of all Senior Debt and the termination of all of Senior Lender’s
commitments to extend credit under the Senior Debt Documents or (ii) the
repayment in full of the Subordinated Debt and the termination of the
Subordinated Debt Documents (except for any provisions thereof, such as
indemnification provisions, which by their terms survive termination).
 
22.         Intercreditor Issues.  To the extent that the terms of this
Agreement directly conflict with a provision in any of the Subordinated Debt
Documents, the terms of this Agreement shall control.
 
23.         Attorneys’ and Consultants’ Fees and Expenses.  As a material
inducement to Subordinated Lender entering this Agreement, Borrower agrees to
pay all of Subordinated Lenders’ expenses, including but not limited to,
reasonable attorneys’ fees and expenses, incurred in connection with this
Agreement and any further or additional agreements or documents requested or
required to be executed by Subordinated Lender pursuant to this
Agreement.  Buyer shall pay all such fees and expenses within ten (10) days of
invoice.
 
24.         ENTIRETY.  THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT BY AND
AMONG SENIOR LENDER, SUBORDINATED LENDER AND BORROWER AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES TO THIS AGREEMENT.
 
[Signatures appear on the following page(s)]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Subordination
and Intercreditor Agreement as of the date first written above.
 
BORROWER:
SENIOR LENDER:
   
Valley Anesthesia, Inc.
Deerpath Funding, LP
a Delaware corporation
a Delaware limited partnership,
 
as Agent and Lender




 
By:
Deerpath Funding General Partner, Inc.
   
its general partner

By:
/s/ Joseph J. Bianco
 
Name:     Joseph J. Bianco
Title:       Chief Executive Officer

 
By:
/s/ James H. Kirby
 
Name:     James H. Kirby
 
Title:       President

Address:
845 Third Avenue, 6th Floor
     
New York, New York 10022
Address: 
405 Lexington Avenue, 71st Floor
Attention: 
Anil Narang
 
New York, NY 10174
Fax No.:
(646) 290-5001
Attn:
James H. Kirby
   
Fax No.:
(646) 417-7095




 
SUBORDINATED LENDER:
     
Valley Anesthesia Educational
 
Programs, Inc.
 
an Iowa corporation




 
By:
/s/ Barbara J. Paradise
 
Name:      Barbara J. Paradise
 
Title:        Vice-President




 
Address:
1995 County Club Blvd.
   
Clive, IA 50325
 
Attention: 
Barbara Paradise
 
Fax No.:
(515) 221-0194


 
 

--------------------------------------------------------------------------------

 